           Case 1:17-vv-00091-UNJ Document 43 Filed 10/24/18 Page 1 of 4




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
DEBORAH EASTERBROOK,     *
                         *                         No. 17-91V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: September 27, 2018
                         *
SECRETARY OF HEALTH      *                         Attorneys’ fees and costs
AND HUMAN SERVICES,      *
                         *
             Respondent. *
******************** *
Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS1
       Deborah Easterbrook prevailed in her claim brought in the National
Childhood Vaccine Compensation Program. She is now seeking an award for
attorneys’ fees and costs. She is awarded the amount requested, $21,124.95.
                                       *       *      *

       Represented by attorney Randall G. Knutson, Ms. Easterbrook filed her
petition on January 23, 2017, alleging that the tetanus-diphtheria-acellular pertussis
and influenza vaccines caused her to suffer transverse myelitis. After discussions,
the parties resolved this case. The parties submitted a stipulation that a decision
incorporated. Decision, 2018 WL 614977 (Jan. 2, 2018).



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
        Case 1:17-vv-00091-UNJ Document 43 Filed 10/24/18 Page 2 of 4



       On March 22, 2018, Ms. Easterbrook filed a motion for an award of
attorneys’ fees and costs. The motion seeks a total of $20,394.95, comprised of
$19,272.50 in attorneys’ fees and $1,122.45 in attorneys’ costs. Ms. Easterbrook
did not incur any costs.

       On the same day, the Secretary filed a response to Ms. Easterbrook’s
motion. The Secretary represented that he “is satisfied the statutory requirements
for an award of attorneys’ fees and costs are met in this case.” Resp’t’s Resp.,
filed Mar. 22, 2018, at 2. With respect to amount, the Secretary recommended
“that the special master exercise his discretion” when determining a reasonable
award for attorneys’ fees and costs. Id. at 3.

      While the motion for attorneys’ fees and costs was pending, the Court of
Federal Claims was resolving an issue over the process by which special masters
could resolve motions for attorneys’ fees. See McIntosh v. Secʼy of Health &
Human Servs., No. 16-29V, 2018 WL 3343249 (Fed. Cl. Spec. Mstr. June 14,
2018).

       After the Court of Federal Claims held that special masters have a duty to
determine the reasonableness of fee requests, the undersigned issued an order for
more information from Ms. Easterbrook and the Secretary. Ms. Easterbrook
responded and sought an additional $730.00. The Secretary also responded.
Ultimately, the Secretary stated: “Respondent has no specific objection to the
underlying fee application in this case. . . . Thus, respondent does not object to the
total of $20,394.95 requested in the fee application as being unreasonable.”
Resp’t’s Resp., filed Aug. 15, 2018, at 15. Respondent did not address the
additional $730.00 sought by Ms. Easterbrook.

      This matter is now ripe for adjudication.
                                    *      *      *

       Because Ms. Easterbrook received compensation, she is entitled to an award
of reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the
unresolved question is what is a reasonable amount of attorneys’ fees and costs?

I.    Attorneys’ Fees
       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs. 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the

                                           2
        Case 1:17-vv-00091-UNJ Document 43 Filed 10/24/18 Page 3 of 4



number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.
      A.     Reasonable Hourly Rate

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
       Ms. Easterbrook requests compensation for Attorney Knutson, as well as a
paralegal who assisted him. Ms. Easterbrook suggests that $365 per hour is a
reasonable hourly rate for Mr. Knutson’s work in 2017, and $130 per hour is a
reasonable hourly rate for the paralegal. Ms. Easterbrook supports her proposal
with affidavits and a law firm billing rate survey. Although given an opportunity
to contest this evidence, the Secretary “decline[d] to re-litigate those issues here.”
Resp’t’s Resp., filed Aug. 15, 2018, at 15. The proposed rates are reasonable.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Sec’y of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination … and certainly
need not do so when Respondent has not attempted to highlight any specific
alleged inefficiencies”).

                                           3
          Case 1:17-vv-00091-UNJ Document 43 Filed 10/24/18 Page 4 of 4



      The Secretary did not identify any excessive hours. See Resp’t’s Resp., filed
Aug. 15, 2018, at 15. The proposed hours are reasonable.

II.   Costs
      In addition to seeking an award for attorneys’ fees, Ms. Easterbrook seeks
compensation for costs expended, totaling $1,122.45. The costs are for routine
items such as medical records and the filing fee, are reasonable and adequately
documented. Ms. Easterbrook is awarded them in full.

                                  *     *      *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $21,124.95 ($20,002.50 in fees and $1,122.45 in
costs) to be a reasonable amount for all attorneys’ fees and costs incurred. The
undersigned GRANTS the petitioner’s motion and awards $21,124.95 in attorneys’
fees and costs. This shall be paid as follows:

       A lump sum of $21,124.95 in the form of a check made payable to
petitioner and petitioner’s attorney, Randall G. Knutson, for attorneys’ fees
and costs available under 42 U.S.C. § 300aa-15(e).
       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2

              IT IS SO ORDERED.
                                                   s/Christian J. Moran
                                                   Christian J. Moran
                                                   Special Master




      2
        Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the
parties’ joint filing of notice renouncing the right to seek review.

                                        4
